Name: Commission Regulation (EC) NoÃ 68/2007 of 25 January 2007 determining the extent to which applications lodged in January 2007 for import licences for certain pigmeat sector products pursuant to Regulation (EC) NoÃ 1233/2006 can be accepted
 Type: Regulation
 Subject Matter: America;  international trade;  tariff policy;  animal product
 Date Published: nan

 26.1.2007 EN Official Journal of the European Union L 19/27 COMMISSION REGULATION (EC) No 68/2007 of 25 January 2007 determining the extent to which applications lodged in January 2007 for import licences for certain pigmeat sector products pursuant to Regulation (EC) No 1233/2006 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1233/2006 of 16 August 2006 opening and providing for the administration of an import tariff quota of pigmeat allocated to the United States of America (1), and in particular Article 5(5) thereof, Whereas: The applications for import licences lodged for the period 1 January to 31 March 2007 are less than the quantities available and can therefore be fulfilled entirely, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for the period 1 January to 31 March 2007 submitted pursuant to Regulation (EC) No 1233/2006 shall be met as referred to in the Annex to this Regulation. 2. Application for import licences for the period 1 April to 30 June 2007 may be lodged pursuant to Regulation (EC) No 1233/2006 for the total quantity as referred to in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 26 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 225, 17.8.2006, p. 14. ANNEX Order No Percentage of acceptance of import licences submitted for the period of 1 January to 31 March 2007 Total quantity available for the period of 1 April to 30 June 2007 (t) 09.4170 100 3 719,7  : No application for a licence has been sent to the Commission.